PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hiller, Nathan, D.
Application No. 15/894,613
Filed: 12 Feb 2018
For: UNDERWATER ENERGY HARVESTING DRONE AND METHOD FOR OPERATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed October 21, 2020.

The petition under 37 CFR 1.181 is GRANTED.

On April 2, 2020, the Office issued a Notice Requiring Excess Claims Fees, which set a period for reply of two months from the date of the Notice. Extensions of this period were available under 37 CFR 1.136(a). On October 16, 2020, the Office issued a Notice of Abandonment stating the application became abandoned because no reply had been received in the USPTO in response to the Notice Requiring Excess Claims Fees of April 2, 2020.

A review of the record reveals the Office received a timely payment of the $460 excess claims fees on April 2, 2020, in response to the Notice Requiring Excess Claims Fees mailed on April 2, 2020. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby withdraws holding of abandonment. The application is restored to pending status because applicant submitted a timely reply to the Notice Requiring Excess Claims Fees on April 2, 2020.

This matter is being referred to Technology Center Art Unit 3617 for appropriate action on the reply.

Inquiries concerning this decision may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA T DONNELL/Attorney Advisor, OPET